Citation Nr: 0631596	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-11 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial schedular evaluation in excess of 
20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Roanoke, Virginia, Regional Office (RO), which granted the 
veteran's claim of entitlement to service connection for 
diabetes mellitus, evaluated as 20 percent disabling 
effective June 27, 2001.  The veteran perfected a timely 
appeal of that decision.  

In December 2004, the RO granted service connection for 
adjustment disorder with depressed and anxious mood, 
hypertension, and impotence, each as secondary to the 
veteran's service-connected diabetes mellitus, type II.  In 
March 2005, the veteran was awarded special monthly 
compensation based on loss of use of a creative organ.
 
As the veteran has perfected an appeal as to the initial 
rating assigned for his service-connected diabetes mellitus, 
the Board has characterized this issue in accordance with 
the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of 
the grant of service connection.

The issue of entitlement to extraschedular consideration for 
diabetes mellitus, Type II, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's diabetes mellitus requires insulin and 
restricted diet, but not regulation of activity, episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.





CONCLUSIONS OF LAW

The schedular criteria for an initial disability rating in 
excess of 20 percent for diabetes mellitus type II, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In the present case, the RO, in letters dated in July 2003 
and March 2005, provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
And the veteran was generally invited to send information or 
evidence to VA that may support his claim.  Here, the Board 
observes that in Dingess v. Nicholson, the Court recently 
held that upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, 
however, the Court also declared, that "[i]n cases where 
service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled." Id. at 
491.  As such, no further VCAA notice is required with 
respect to the veteran's claim for a initial higher 
disability rating for his service-connected diabetes 
mellitus; and under the circumstances, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service private and VA medical records, VA examinations 
in connection with his claim, and statements submitted by 
the veteran and his representative in support of the claim.  

Under the circumstances of this case, the Board finds that 
VA undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Diabetes Mellitus Type II

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is 
the propriety of the initial evaluation assigned after the 
grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged ratings" is required.  See Fenderson  v. Brown, 12 
Vet. App. at 126.  

In this case, the veteran's diabetes mellitus is evaluated 
under Diagnostic Code 7913 as 20 percent disabling.  Under 
Diagnostic Code 7913, a 10 percent evaluation is warranted 
where the veteran's condition is manageable by restricted 
diet only.  A 20 percent evaluation is warranted where the 
condition requires insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  A 40 percent 
evaluation requires insulin, a restricted diet, and 
regulation of activities.  A 60 percent under this code 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum rating of 100 percent is warranted 
when the disability requires more than one daily injection 
of insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.  

A note following the rating criteria indicates that 
compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

The medical evidence in this case consists of the veteran's 
service medical records, post-service treatment records, and 
VA examinations in connection with the claim.  The first of 
the VA examinations is dated in February 2003.  The examiner 
indicated that the veteran's claims file was reviewed.  The 
veteran's medical history was noted and the veteran's 
diabetes mellitus was indicated to have begun sometime in 
the early 1990s.  The examiner found no problems with 
ketoacidosis or hypoglycemic reactions.  The veteran was 
indicated to follow a diabetic diet and was indicated to 
have no restriction of activities.  His weight was found to 
be stable.  The veteran was also noted to be taking insulin 
in the mornings and evenings, along with medication for high 
blood pressure.  The veteran was indicated to visit his 
physician every three months.  The veteran reported cold in 
his fingers and right foot and some burning in his toes.  
The veteran also indicated problems with impotence since 
being placed on insulin.   No peripheral edema was noted and 
the examiner indicated that there was no sign of peripheral 
neuropathy upon examination.  The veteran was diagnosed with 
diabetes mellitus, type II, insulin dependant.

The veteran was again examined by VA in October 2004.  The 
examiner indicated that the veteran's claims file was 
reviewed in connection with the examination.  The veteran 
reported no ketoacidosis, but did indicate that he has a 
hypoglycemic reaction once per day, which is alleviated by 
taking a little sugar.  The veteran was noted to be on a 
diabetic diet, with stable weight, and had no restriction of 
activities.  He was indicated to be taking insulin for his 
condition, mornings and evenings, as well as blood pressure 
medication.  He reported seeing his diabetic care provider 
every three months.  The veteran reported impotence since 
being placed on insulin.  Although the veteran's extremities 
were cool to the touch, the examiner found no evidence of 
peripheral neuropathy upon examination.  The veteran was 
diagnosed with diabetes mellitus, type II, insulin 
dependant, hypertension and impotence, both likely due to 
the veteran's service-connected diabetes mellitus.

In light of the foregoing, the Board concludes that an 
evaluation in excess of 20 percent is not warranted.  The 
medical evidence shows that the veteran's diabetes mellitus 
requires insulin and a restricted diet, but no regulation of 
activities.  There also no evidence that the veteran's 
condition is productive of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Therefore, an evaluation in excess of 20 percent 
under Diagnostic Code 7913 for the veteran's diabetes 
mellitus is not warranted.

In this regard, the Board notes that, as indicated above, 
compensable complications from diabetes mellitus are 
evaluated separately.  In this case, the veteran has been 
service-connected for adjustment disorder with depressed and 
anxious mood, hypertension, and impotence, each as secondary 
to the veteran's service-connected diabetes mellitus, type 
II.  Because these associated conditions are separately 
compensable, they have not been considered part of the 
diabetic process for purposes of the Board's analysis under 
Diagnostic Code 7913.


ORDER

Entitlement to an initial schedular disability rating in 
excess of 20 percent for diabetes mellitus, type II, is 
denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the extraschedular aspect of the veteran's claim must 
be remanded for further action.

In his statements and contentions contained in the record, 
the veteran has indicated that he is unemployable in his 
former work as a commercial truck driver due to his diabetes 
mellitus.  In this regard, the Board notes that the veteran 
was placed on long term disability (LTD) by his former 
employer, Old Dominion Freight Lines.  The record also 
contains February 2004 report for LTD submitted to his 
former employer and signed by a physician, indicating that 
the veteran is insulin dependant.  The veteran contends that 
federal law prohibits commercial truck drivers from using 
insulin and that this led to the loss of his job.    

The Board determines that such factors affecting the 
veteran's employment status reasonably raises the issue of 
entitlement to extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) in connection with the appeal for an increased 
rating for his diabetes mellitus.  See generally Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001) (holding that the 
Board's decision will be reversed as a matter of law where 
there is plausible evidence that a claimant is eligible for 
consideration on an extraschedular basis and the Board has 
not relied on any affirmative evidence to the contrary);  
see also VAOPGCPREC 6-69, slip op. at 15, 61 Fed. Reg. 66749 
(1996); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  

Because of the development required below, which addresses 
the veteran's contentions under 38 C.F.R. § 3.321(b)(1), and 
because the veteran may be prejudiced by the Board 
considering this matter in the first instance, a remand is 
warranted in the present case.  VAOPGCPREC 6-69, slip op. at 
16 (citing Bernard v. Brown, 4 Vet. App. 384, 390-91 (1993) 
(when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).

Also, in March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This case held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The reasoning of this case applies to the 
claim at issue.  While the veteran was afforded a letter 
from the RO regarding the VCAA in connection with his claim, 
to date, neither the veteran nor his representative has been 
issued any sort of notification regarding the degree of 
disability and the effective date of an award.  The Board 
therefore finds that this matter should be remanded so that 
the veteran may be afforded proper notice under 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b), to include notice that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is granted and an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  With respect to the issue of 
entitlement to extraschedular 
consideration pursuant to 38 C.F.R. 
§ 3.321 (b)(1) for diabetes mellitus 
type II, the RO should send the veteran 
and his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claim addressed in this remand, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

2.  Thereafter, the RO should determine 
whether the matter of the veteran's 
diabetes mellitus should be referred to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of whether 
"an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disabilities," is 
necessary and if not, provide detailed 
reasons and bases in support of that 
decision.  38 C.F.R. § 3.321(b)(1).

3.  The RO should again review the 
claim.  If any determination remains 
adverse to the veteran, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


